Citation Nr: 1020051	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-31 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease, to include hypertension and coronary artery disease, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for rheumatoid 
arthritis, to include as due to herbicide exposure.

3.  Entitlement to service connection for hiatal hernia, to 
include as due to herbicide exposure, claimed as 
gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for chronic porphyria 
cutanea tarda, to include as due to herbicide exposure.

5.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

6.  Entitlement to service connection for aplastic anemia, to 
include as due to herbicide exposure, claimed as blood 
abnormalities.
7.  Entitlement to service connection for eczema, to include 
as due to herbicide exposure, claimed as dermatitis.

8.  Entitlement to service connection for chronic lung tissue 
abnormalities, to include as due to herbicide exposure.

9.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

10.  Entitlement to service connection for gout.

11.  Entitlement to service connection for a bilateral eye 
disorder.

12.  Entitlement to service connection for otitis externa, 
claimed as disease defects of the ear.

13.  Entitlement to service connection for peripheral 
neuropathy.

14.  Entitlement to service connection for bilateral hearing 
loss.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for degenerative 
arthritis of the spine.

17.  Entitlement to service connection for degenerative joint 
disease (DJD) of the bilateral knees.

18.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Purdum


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 
and has additional unverified reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A March 2008 rating decision denied the 
Veteran's claims of entitlement to service connection for:  
disease defects of the ear; gout; a back injury; an eye 
condition; posttraumatic stress disorder (PTSD); a right 
ankle condition; chloracne; chronic porphyria cutanea tarda; 
rheumatoid arthritis; GERD; endocarditis; peripheral 
neuropathy; bilateral DJD of the knees; hearing loss; and 
diabetes mellitus.  An April 2009 rating decision denied the 
Veteran's claims of entitlement to service connection for 
blood abnormalities, dermatitis, hypertension, lung tissue 
abnormalities, and tinnitus.  

A September 2008 rating decision of a Decision Review Officer 
(DRO) granted the Veteran's claim of entitlement to service 
connection for PTSD.  By timely-filed Substantive Appeals 
dated in October 2008 and November 2009, the Veteran 
perfected his appeal as to the issues of entitlement to 
service connection for all of the remaining above-described 
conditions.  

In December 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge, seated at the RO in 
North Little Rock, Arkansas.  A transcript of the hearing has 
been associated with the claims file. 

As to the issue of entitlement to service connection for 
ischemic heart disease, to include hypertension and coronary 
artery disease, to include as due to herbicide exposure, the 
Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 38 
U.S.C. § 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot 
be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  As this 
appeal contains at least one claim that may be affected by 
these new presumptions, the Board must stay action on that 
matter in accordance with the Secretary's stay.  Once the 
planned final regulations are published, the adjudication of 
any case or claim that has been stayed will be resumed.  

The issues of entitlement to service connection for 
degenerative arthritis of the spine, DJD of the bilateral 
knees, and a right ankle disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  At the time of the December 2009 hearing before the 
Board, the Veteran withdrew his appeals concerning 
entitlement to service connection for:  aplastic anemia; 
eczema; chronic lung tissue abnormalities; rheumatoid 
arthritis; gout; an eye condition; otitis externa; hiatal 
hernia; chronic porphyria cutanea tarda; chloracne; diabetes 
mellitus; and peripheral neuropathy, each to include as due 
to herbicide exposure.

2.  Resolving all doubt in the favor of the Veteran, his 
bilateral hearing loss is etiologically related to noise 
exposure during active military service.

3.  Resolving all doubt in the favor of the Veteran, his 
tinnitus is etiologically related to noise exposure during 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
concerning entitlement to service connection for:  aplastic 
anemia; eczema; chronic lung tissue abnormalities; rheumatoid 
arthritis; gout; an eye condition; otitis externa; hiatal 
hernia; chronic porphyria cutanea tarda; chloracne; diabetes 
mellitus; and peripheral neuropathy, each to include as due 
to herbicide exposure, have been met.  38 U.S.C.A.               
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R.               § 20.204(c) 
(2009).

The Veteran's timely-filed Substantive Appeals, dated in 
October 2008 and November 2009, perfected his appeal 
concerning entitlement to service connection for all of the 
issues appearing on the title page of this decision, as 
identified in the September 2008 and October 2009 Statements 
of the Case.

During the December 2009 Board hearing, the Veteran's 
representative stated that the Veteran was withdrawing his 
appeal concerning entitlement to service connection for:  
aplastic anemia; eczema; chronic lung tissue abnormalities; 
rheumatoid arthritis; gout; an eye condition; otitis externa; 
hiatal hernia; chronic porphyria cutanea tarda; chloracne; 
diabetes mellitus; and peripheral neuropathy, each to include 
as due to herbicide exposure.  

The Board finds that the statement of the Veteran's 
representative indicating his intention to withdraw the 
appeal as to these issues, once transcribed as a part of the 
record of his hearing, satisfies the requirements for the 
withdrawal of a substantive appeal.  See, e.g., Tomlin v. 
Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn his appeal concerning 
entitlement to service connection for the above-listed 
conditions, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review the issues.


Duties to Notify and Assist the Veteran

As the Board's decision to grant service connection for 
bilateral hearing loss and tinnitus herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations.

Bilateral Hearing Loss and Tinnitus

At his December 2009 Board hearing, the Veteran claims that, 
while serving in the Republic of Vietnam as a harbor craft 
operator, he transported infantry and was exposed to acoustic 
trauma.  Specifically, the Veteran reported that he lived at 
fire bases with the infantry and fought beside them.  He 
indicated that he was exposed to firefights and loud diesel 
engine noise, without hearing protection.  

At that time, the Veteran asserted that his post-service 
noise exposure, specifically hunting, was minor in comparison 
to his in-service exposure.  Additionally, he claims that his 
hearing loss and tinnitus manifested during service and have 
continued to the present.  As such, the Veteran claims that 
he is entitled to service connection for bilateral hearing 
loss and tinnitus as a result of his in-service acoustic 
trauma.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R.   § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established by (a) 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease, or (b) when a chronic disease is not present during 
service, evidence of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2009).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a compensable degree within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensely v. Brown, 5 Vet. App. 155, 
159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.    
§ 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses relevant to hearing 
difficulty or tinnitus.  At the time of his March 1971 
discharge examination, the Veteran demonstrated normal 
hearing bilaterally.  

Where a combat Veteran alleges he suffers disability due to 
an injury incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 C.F.R. § 1154(b) states that, when 
a Veteran has engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service.  38 C.F.R. § 1154(b).

While the Veteran's record is negative for any award or 
decoration indicative of combat and, as such, he is not 
entitled to the application of 38 U.S.C.A. § 1154(b), the 
Board finds that the Veteran has competently and credibly 
testified as to his in-service noise exposure.  Specifically, 
his contention that he was exposed to excessive noise during 
his military service while transporting and serving with the 
infantry is consistent with his duty title of harbor craft 
operator.  Therefore, despite the fact that the record is 
void of documentation of complaints or treatment for hearing 
difficulty or tinnitus during service, the Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure.  See 38 C.F.R. § 3.159(a)(2) (2009); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).

Five years after the Veteran's discharge from active service, 
his hearing acuity was tested during a November 1976 re-
enlistment examination for reserve service.  At that time the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
35
45
LEFT
5
5
5
30
45

As the Veteran's pure tone thresholds were over 40 decibels 
at 4000 Hertz, the Board finds that the Veteran demonstrated 
a bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385 in 1976.

At the time of his March 2009 VA audiological evaluation, the 
Veteran complained of hearing loss and constant tinnitus that 
began in 1969.  He described his in-service noise exposure to 
include explosions and gunfire without hearing protection.  
The Veteran denied pre-service noise exposure.  He reported 
that he had post-service occupational noise exposure while 
working with heavy equipment and serving as a police officer, 
both with hearing protection.  The Veteran reported post-
service recreational noise exposure from gunfire, with 
occasional hearing protection, and from chainsaws, with 
hearing protection.  His pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
75
80
LEFT
10
10
35
75
75

Speech discrimination was noted to be 96 percent bilaterally.  
The examiner diagnosed the Veteran with mild to severe 
sensorineural hearing loss at 2000 to 8000 Hertz bilaterally.  
Based on the above pure tone thresholds, the Board finds that 
the contemporary medical evidence of record demonstrates a 
current bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385.

Referable to tinnitus, such was diagnosed by the March 2009 
VA examiner.  Moreover, tinnitus is a disorder capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

At the time of the March 2009 VA audiological evaluation, the 
examiner opined that the Veteran's tinnitus was not related 
to his active service.  She reasoned that the Veteran's 
service treatment records were silent for complaints of 
tinnitus and he demonstrated hearing acuity within normal 
limits at the time of entry and discharge from active 
service.  The examiner did not offer an opinion as to the 
relationship between the Veteran's bilateral hearing loss and 
his active service. 

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
bilateral hearing loss to a compensable degree within the one 
year following his active service discharge in May 1971.  As 
such, presumptive service connection is not warranted for 
bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board will now to turn to the issue of whether direct 
service connection is warranted for the Veteran's bilateral 
hearing loss and tinnitus.  In this regard, Board notes that 
while the VA examiner did not offer positive opinions as to 
the relationship between the Veteran's bilateral hearing loss 
and tinnitus and his active service, the Veteran's testimony 
that he has experienced a decrease in his ability to hear and 
tinnitus since his service discharge to be competent and 
credible evidence of continuity of symptomatology.  See 38 
C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  
Further, the Board finds that the Veteran's lay testimony is 
supported by the presence of hearing loss comporting with VA 
standards five years after his active service discharge and 
31 years prior to the present claims.

Additionally, the Court has stated that lay evidence may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr v. Nicholson,  21 Vet. App. 303, 307-09 
(2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009) (lay testimony could, in certain circumstances, 
constitute competent nexus evidence).  

Based on the Veteran's competent and credible report that his 
decreased hearing and tinnitus began in 1969, while he was 
serving on active duty, as well as his continuity of 
decreased hearing and tinnitus symptomatology since his 
military service, the Board resolves all reasonable doubt in 
his favor and finds that bilateral hearing loss and tinnitus 
were incurred in active service.  Therefore, service 
connection for such disability is warranted.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

The appeal concerning the issues of entitlement to service 
connection for:  aplastic anemia; eczema; chronic lung tissue 
abnormalities; rheumatoid arthritis; gout; an eye condition; 
otitis externa; hiatal hernia; chronic porphyria cutanea 
tarda; chloracne; diabetes mellitus; and peripheral 
neuropathy, each to include as due to herbicide exposure, are 
dismissed.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
degenerative arthritis of the spine, DJD of the bilateral 
knees, and a right ankle disorder.

As to the Veteran's claim of entitlement to service 
connection for degenerative arthritis of the spine, at the 
time of the December 2009 Board hearing and in statements of 
record, the Veteran asserted that he injured his back during 
a football game during service in September 1968.  He 
asserted that he aggravated such injury by carrying heavy 
loads and by falling from a catwalk during service in the 
Republic of Vietnam, and that he has experienced back pain 
since service.  

As to the Veteran's claim of entitlement to service 
connection for DJD of the bilateral knees, at the time of the 
December 2009 Board hearing and in statements of record, the 
Veteran asserted that he experienced swelling and stiffness 
in the joints during basic training and while playing 
football during service.  He reported that he underwent post-
service right knee surgery in the 1980s and that he has 
experienced bilateral knee pain since service.  

The Board notes here that at the time of the Veteran's April 
1968 service entrance examination, he reported a history of 
swollen and painful joints.  The Veteran reported that he 
injured both knees six years prior to his entry to military 
service.  The examiner noted that, while the Veteran reported 
occasional stiffness, his knees were intact on examination.  
At the time of his November 1976 reenlistment physical 
examination for reserve service, the Veteran again reported a 
history of swollen and painful joints and stated that he 
injured his knees playing football as a teenager, without 
recurrence.  The Veteran's service treatment records are 
silent for complaint or treatment of a knee injury, or 
diagnosis of any knee disorder, including his March 1971 
service discharge examination. 

As to the Veteran's claim of entitlement to service 
connection for a right ankle disorder, at the time of the 
December 2009 Board hearing and in statements of record, the 
Veteran asserted that he injured his right ankle during 
reserve service in either June 1977 or July 1978 and was 
treated at Fort Lewis Hospital in Washington.  He reported 
that he was diagnosed with a severe sprain and that his right 
ankle was placed in a cast for eight weeks.  At the time of 
the Veteran's December 2009 Board hearing, he reported that 
his right ankle was in a cast for 16 weeks and that right 
ankle pain has bothered him since the time of his injury.  

A review of the Veteran's claims file reveals that there are 
two notations in his private treatment records related to 
post-service knee injuries.  A 1993 notation indicates that 
the Veteran injured his left knee, and a 1998 notation 
indicates that he fell and hit his left knee on a beam.  
Also, a 2008 notation in the Veteran's VA treatment records 
indicates that he underwent right knee surgery following a 
work injury.  However, there are no treatment records 
reflecting right knee surgery in the 1980s.  On remand, the 
Veteran should be provided an additional opportunity to 
supplement the evidence of record with relevant private 
treatment records.  

Furthermore, there are no service treatment records 
reflecting treatment during any period of reserve service.  
Beyond his November 1976 re-enlistment physical examination 
for reserve service, the only service treatment records 
associated with the claims file reflect treatment during 
active service.  Thus, there is no record of the Veteran's 
right ankle injury.  On remand, the AMC should attempt to 
obtain and associate with the Veteran's claims file his 
reserve service treatment records.

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Also, the Board finds that a VA examination is in order to 
determine if there exists a relationship between the 
Veteran's degenerative arthritis of the spine and his period 
of active service, including his September 1968 football 
injury.  A VA examination is also in order to determine if 
the Veteran demonstrated a pre-existing knee condition at 
entry into service and if such knee condition was aggravated 
beyond the natural progression of the disease by service, or 
if any knee condition was incurred in active service.  Also, 
if any service treatment records reflecting treatment for a 
right ankle injury during a period of active duty for 
training during the Veteran's reserve service are associated 
with the claims file as a result of the development directed 
by this remand, the Veteran should be afforded a VA 
examination in order to determine if there exists a 
relationship between any current right ankle disorder and 
such injury.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he 
submit a completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA, for private 
treatment records reflecting right knee 
surgery in the 1980s.  Advise the Veteran 
that he may submit his private treatment 
records if he so chooses.  All 
communications to the Veteran and any 
treatment provider should be properly 
documented in the claims file.  If a 
negative response is received from the 
Veteran, or from any treatment provider, 
the claims file should be properly 
documented in this regard.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Attempt to obtain records regarding 
the Veteran's reserve service, 
specifically, service treatment records 
reflecting treatment at the Fort Lewis 
Hospital in Washington from 1977 to 1978, 
from the National Personnel Records Center 
(NPRC), the Veteran's reserve unit, Co. C. 
321st Engr Bn (Cbt) in Ogden, Utah, or any 
other appropriate source.  All records and 
responses received must be properly 
documented in the claims file.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be properly documented in the 
claims file.  The Veteran must be notified 
of the attempts and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After the development described 
immediately above is completed, schedule 
the Veteran for appropriate VA 
examinations.

For any examination scheduled, the 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  The examiner should 
review the claims file in conjunction with 
the examination and make a note of such 
review in the examination report.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

All opinions expressed should be 
accompanied by supporting rationale.

(A) Schedule the Veteran for a VA 
examination for his spine.  The examiner 
should identify each currently diagnosed 
spine disorder.  Thereafter, the examiner 
should offer an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not, that a diagnosed spine disorder is 
causally related to the Veteran's active 
service, to specifically include his 
treatment for a severe lumbar spine spasm 
during service in September 1968.

In this regard, the examiner must comment 
upon the Veteran's current spine disorder 
and his post-service 1989 motor vehicle 
accident and resulting whiplash, his 1994 
episode of whiplash, and his 1998 work 
injury resulting in lumbar strain with 
spasms.  

(B) Schedule the Veteran for a VA 
examination for his knees.  The examiner 
should identify each currently diagnosed 
bilateral knee disorder.  Thereafter, the 
examiner should offer an opinion on the 
following questions:

(1) Did a bilateral knee disorder 
clearly and unmistakably preexist the 
Veteran's entry to active service?

(2) If so, based on a review of the 
records, did the Veteran's preexisting 
bilateral knee disorder undergo an 
increase in the underlying pathology 
during his active duty, i.e., was 
aggravated during service?

(a) If the Veteran's bilateral 
knee disorder did not undergo 
an increase during  active 
duty, i.e., was not 
aggravated, is the evidence 
against aggravation clear and 
unmistakable (evidence that is 
obvious and manifest)?

(b) If there was an increase 
in severity of the Veteran's 
bilateral knee disorder 
during active duty, was that 
increase clearly and 
unmistakably due to the 
natural progress of the 
disease?

(3) If no bilateral knee disorder 
preexisted service, is it likely, 
unlikely, or at least as likely as not 
that any current bilateral knee 
disorder was incurred during active 
service?

In this regard, the examiner must comment 
upon the Veteran's current bilateral knee 
disorder and his post-service 1993 left 
knee injury, his 1998 left knee injury, 
and his work-related injury requiring 
right knee surgery in the 1980s.  

(C) If, and only if, any service treatment 
records reflecting treatment for a right 
ankle injury during a period of active 
duty for training during the Veteran's 
reserve service are associated with the 
claims file as a result of the development 
directed by this remand, schedule the 
Veteran for a VA examination for his right 
ankle.  The examiner should identify each 
currently diagnosed right ankle disorder.  
Thereafter, the examiner should offer an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that a diagnosed right ankle disorder is 
causally related to the Veteran's active 
duty for training during reserve service, 
specifically, any treatment for a severe 
strain of the right ankle.

As to each claimed condition, the examiner 
should consider the Veteran's statements 
regarding the in-service back injury 
playing football, carrying heavy loads, 
and falling from a catwalk; the in-service 
swelling and stiffness of the knees during 
basic training and while playing football; 
and the right ankle strain during reserve 
service; as well as his statements 
regarding continuous symptoms of spine, 
bilateral knee, and right ankle pain since 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the service 
treatment records to provide a negative 
opinion).  The rationale for any opinion 
offered should be provided.  

4.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection for 
degenerative arthritis of the spine, DJD 
of the bilateral knees, and a right ankle 
disorder, based on the entirety of the 
evidence.  If any claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


